Citation Nr: 1431107	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  09-37 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for left wrist ganglion cyst, currently evaluated as 10 percent disabling. 

2.  Entitlement to an effective date earlier than August 28, 2007 for the award of a 30 percent disability rating for service-connected gastroesophageal reflux disease (GERD) and pelvic adhesion status post appendectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from January 1996 to February 2000, and from June 2003 to June 2004. 

These matters come before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Huntington, West Virginia.  The claims were transferred to the Atlanta, Georgia RO due to the Veteran's residence.  

The left wrist ganglion cyst rating issue was previously before the Board in June 2013 when it was remanded for further development.  It has now returned to the Board for further appellate consideration.  The Board finds that there has been substantial compliance with its remand and will proceed to adjudicate the appeal. 
  
The GERD/pelvic adhesion issue was previously before the Board in June 2013 when the Board denied the Veteran's claim.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in February 2014, the Court vacated the Board's June 2013 decision with regard to that issue and remanded it to the Board for action consistent with a Joint Motion for Remand (JMR).
 

FINDINGS OF FACT

1.  During the pendency of the Veteran's claim, her service-connected left wrist disability has been manifested by complaints of pain and limitation of motion but without ankylosis.

2.  Prior to August 28, 2007, the Veteran's GERD was not manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, nor was her pelvic adhesion status post appendectomy productive of moderately severe peritoneal adhesions with partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for left wrist ganglion cyst, have not been met. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, and 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.400, 4.71a, Diagnostic Codes 5214-5215 (2013).

2.  The criteria for an effective date prior to August 28, 2007 for the award of a 30 percent disability rating for service-connected GERD and pelvic adhesion status post appendectomy are not met. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, and 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.400, 4.114, Diagnostic Codes 7301, 7346 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in July 2006 and November 2006.

VA has a duty to assist the Veteran in the development of the claims.  The claims file includes VA and private medical records, and the statements of the Veteran in support of the claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.  

In a statement in April 2013 (VA Form 21-0820), the Veteran stated that she is "constantly going to the doctor" for her "conditions", to include her wrist.  In July 2013 correspondence, VA requested the Veteran to provide it with authorization for it to obtain pertinent private clinical records, and provided her with a VA Form 21-4142.  VA also requested the Veteran to provide it with the name, location, and dates of VA treatment, and provided her with a VA form 21-4138.  The Veteran has not provided the requested pertinent clinical records, pertinent information, completed forms, or other authorization for VA to obtain records.  The duty to assist is not a one-way street.  If a Veteran wishes help, he or she cannot passively wait for it in those circumstances where he (or she) may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

VA examinations were obtained in July 2006, December 2007, and October 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been afforded adequate VA examinations.  The report includes clinical examinations and the Veteran's reported symptoms.  The report provides findings relevant to the criteria for rating the disabilities at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).   Moreover, as to the GERD/adhesion issue, it is based on the symptoms prior to August 2007; thus, a current VA examination would serve no useful purpose.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating the Wrist

The Veteran's left wrist disability is rated under Diagnostic Code (DC) 5099-5020. A diagnostic code ending in "99" and followed by a hyphen connotes a disability which does not exist in the rating schedule and instead has been rated as analogous to a different disability which does exist in the rating schedular. 38 C.F.R. § 4.27.  
Certain conditions, including synovitis, are to be rated on limitation of motion of affected parts as degenerative arthritis under DC 5003. 38 C.F.R. § 4.71a , DC 5013-24. DC 5003, in turn, evaluates disabilities based on the degree of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When limitation of motion is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  A 20 percent evaluation may be warranted with x-ray involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes. 38 C.F.R. § 4.71a , DC 5003.

The wrist is rated under diagnostic codes 5215 and 5214.  DC 5215, limitation of motion of the minor (non-dominant) wrist, provides a 10 percent evaluation when palmar flexion is limited in line with the forearm, or when dorsiflexion is less than 15 degrees.  DC 5214 provides, or the minor wrist, a rating of 20 percent for favorable ankylosis in 20 to 30 degrees of dorsiflexion, a 30 percent rating for any other position (except favorable), or a 40 percent rating for unfavorable ankylosis in any degree of palmar flexion, or with ulnar or radial deviation. 

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40 and 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  Id. § 4.45.

Rating GERD/adhesions

There is not a specific diagnostic code for GERD.  Thus, the Veteran's GERD has been evaluated as analogous to the diagnostic criteria set forth in DC 7346 for hiatal hernia.  Under DC 7346, a 10 percent evaluation is warranted where the evidence shows two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent evaluation is warranted where there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent evaluation contemplates a level of impairment which includes symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. 38 C.F.R. § 4.114 , Diagnostic Code 7346. 

Adhesions are rated under DC 7301 which provides for a 30 percent evaluation for moderately severe adhesions with partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain.  A 50 percent rating is warranted for severe adhesions with a definite partial obstruction shown by X-ray study, frequent and prolonged episodes of severe colic distension, nausea or vomiting following severe peritonitis, a ruptured appendix, a perforated ulcer, or an operation with drainage. 38 C.F.R. § 4.114.

The terms "severe impairment of health" and "considerable impairment of health" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

Under that DC 7301, adhesions of the peritoneum are assigned a 10 percent rating for moderate adhesions of the peritoneum with pulling pain on attempting work or aggravated by movements of the body, or occasional episodes of colic pain, nausea, constipation (perhaps alternating with diarrhea) or abdominal distension.  A 30 percent rating is assigned for moderately severe adhesions of the peritoneum with partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain.  A 50 percent disability rating is assigned for severe adhesions of the peritoneum with definite partial obstruction shown by X-ray, with frequent and prolonged episodes of severe colic distension, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage. 38 C.F.R. § 4.114 .

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issues on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Left Wrist Ganglion Cyst

The Veteran is service-connected for a left wrist ganglion cyst, evaluated as 10 percent disabling.  In August 2007, she filed a claim for an increased rating.  

The evidence of record shows that the Veteran is right-hand dominant; therefore, impairment of her left wrist is rated as impairment of the minor upper extremity.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5215, the Veteran would be entitled to a higher rating of if she had favorable or unfavorable ankylosis.  The evidence as noted below, is against any such finding.  

Historically, in 2004 and June 2006, the Veteran had surgery to remove a ganglion cyst from the left wrist.  A July 2006 QTC examination reflects that the Veteran had a full range of motion of dorsiflexion, palmar flexion, radial deviation, and ulnar deviation.   It was further reported that the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  An x-ray was within normal limits.  It was noted that there was a cyst present at the flexor and dorsum surface of the left wrist and that the effect on function was minimal.  There was subjective pain in the wrist and objective residual of scar. 

A December 2007 QTC examination report reflects that the Veteran reported current symptoms of pain along the wrist with bending.  Upon clinical examination, she had dorsiflexion to 70 degrees with pain beginning at 65 degrees.  She had palmar flexion to 70 degrees with pain beginning at 68 degrees. She had 17 degrees of radial deviation, with pain beginning at 10 degrees, she had 40 degrees of ulnar deviation with pain beginning at 35 degrees.  It was noted that joint function is limited by pain, but not by fatigue, weakness, lack of endurance, and incoordination.  There was objective tenderness to palpation along the wrist area along the scar and tenderness with flexion.  The evidence reflects considerable motion of the left wrist without pain.

The Veteran submitted a statement dated in July 2011 in which she stated that she had numerous medical evidence which she believes support her claim for a higher rating.  The Veteran essentially noted that she had previously had two surgeries for her cyst and had a "secondary issue"; however, she failed to state what, if any, symptoms she had.  The mere fact that the Veteran has had surgery on her cyst, does not equate with a higher rating.

A December 2011 private clinical record reflects that the Veteran had complaints of the left wrist. 

A March 2013 VA nursing screen note reflects that the Veteran reported that she was "having left wrist pains; would like to orthopedic consult and left wrist brace".

In an April 2013 statement, the Veteran asserted that she was constantly going to the doctor for migraines, a scar of the left wrist, and her left wrist and that her "condition" has worsened.  

An October 2013 Disability Benefits Questionnaire (DBQ) examination report reflects that the Veteran reported that she has a significant amount of pain which wakes her up at night.  Upon examination, she had left wrist palmar flexion to 80 degrees and dorsiflexion to 70 degrees or greater with no objective evidence of painful motion.  After repetitive testing, she continued to have 80 degrees or greater of palmar flexion, and 70 degrees or greater of dorsiflexion.  There was no functional limitation in range of motion following repetitive use testing.  She had no functional loss or functional impairment of the wrist.  She did not have pain or tenderness on palpation of the joints or soft tissue.  She had 4/5 muscle strength on flexion and extension bilaterally.  She did not have ankylosis.  The residual sign or symptom of her prior surgeries was pain.  She also had a bilateral grip strength of 10 pounds; however, it was noted that she gave very poor effort.  X-rays were negative for degenerative or traumatic arthritis.   

The examiner noted that the impact of the wrist condition was that the Veteran was unable to use the left hand to type.  The examiner noted that there was pain, weakness, fatigability, and/or incoordination and additional limitation during flare-ups or repeated use.  (The Veteran reported increased pain and decreased range of motion during flare-ups or increased use.)  The Veteran had left wrist ulnar deviation to 45 degrees with no objective evidence of pain.  She had post-test radial deviation to 20 degrees.  The examiner also noted that it would be speculation to provide a degree of additional range of motion loss without examination during a flare-up.  Although the degree of loss of additional motion could not be determined, such evidence is not necessary, as ankylosis is required to obtain a higher evaluation.  Ankylosis is the fusion of the bone.  As the evidence is against a finding of any type of ankylosis of the left wrist, an evaluation in excess of 10 percent is not warranted.  Even if the Veteran had an increased in loss of motion during flare-ups or with increased use, the evidence does not reflect that such an increase would be akin to ankylosis.  Although the Veteran has indicted that she cannot type with her left hand, the Board finds that her claimed severity of her injury is less than credible given the evidence as a whole, to include the fact that she works in a clerical field, attends school, has had little treatment for her wrist, and has ample motion on examination.  In addition, although the Veteran was noted to have poor grip; the competent credible evidence does not reflect that this was due to her service-connected disability as it was bilateral and noted that the Veteran displayed "very poor effort".  

In sum, the most probative evidence (i.e. the clinical findings), reflects that a rating in excess of 10 percent is not warranted.  

The Board has also considered whether any other rating code is applicable, but found that there is none.  In this regard, the Board notes that the Veteran is already separately evaluated for post-operative scars of her left wrist, evaluated as 10 percent disabling from August 2007.

The Board finds that the probative evidence of record does not support an increased rating for the Veteran's left wrist disability.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2013), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Entitlement to an effective date earlier than August 28, 2007 for the award of a 30 percent disability rating for GERD/adhesion

The Board is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397(1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis has been undertaken with Fletcher in mind.  In this regard, however, the Board also notes that the previous Board decision contained numerous facts taken from medical records.  As facts, they cannot be altered and may be repeated in this decision. 

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The effective date of an award of increased compensation can be the earliest date as of which it was ascertainable that an increase in disability has occurred, if the application is received within one year from such date. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2) . See Hazan v. Gober, 10 Vet. App. 511 (1997).  The award of an increased rating should normally be effective either on the date of receipt of the claim or on some date in the preceding year if it was ascertainable that the disorder had increased in severity during that time. See also VAOGCPREC 12-98.

The Veteran argues that she filed her claim for an increased disability rating in June 2006, which was denied in a December 2006 rating decision, and that her August 2007 statement requesting reconsideration of her evaluation was within the one year she was told she had to request reconsideration.  Consequently, she argues that the effective date of the award of increased disability ratings for her service-connected GERD should be in June 2006.  (The Veteran is essentially claiming that the August 2007 statement requesting reconsideration should constitute a Notice of Disagreement (NOD) with the December 2006 rating decision, which denied her June 2006 claim for an increased disability rating.) 

A claimant has one year from notification of a RO decision to initiate an appeal by filing an NOD with the decision. 38 U.S.C.A. § 7105(b)(1) ; 38 C.F.R. § 20.302.  An NOD is a written communication from a claimant or representative expressing dissatisfaction or disagreement with an adjudicative determination by the AOJ and a desire to contest the result. 38 C.F.R. § 20.201; see also Gallegos v. Gober, 283 F.3d 1309, 1313 (Fed. Cir. 2002) (An NOD must (1) express disagreement with a specific determination of the agency of original jurisdiction (AOJ), i.e. the RO; (2) be filed in writing; (3) be filed with the AOJ; (4) be filed within one year after the date of mailing of notice of the AOJ decision; and (5) be filed by the claimant or the claimant's authorized representative. While special wording is not required, an NOD must be in terms that can be reasonably construed as disagreement with that determination and a desire for appellate review.).

Assuming arguendo, that the Board were to consider the August 2007 statement as an NOD rather than a new claim for increased disability ratings for service-connected GERD/pelvic adhesion status post appendectomy, an earlier effective date is not warranted for the increase awarded effective August 28, 2007, because the evidence prior thereto fails to demonstrate that the criteria for a higher evaluation were met.

Prior to August 28, 2007, the Veteran's GERD and pelvic adhesion status post appendectomy were both assigned a 10 percent disability rating.  In February 2008, an increased disability rating of 30 percent was awarded for both disabilities combined (as explained in more detail below) effective August 28, 2007. 

In the February 2008 rating decision that granted the 30 percent disability rating, the RO combined the Veteran's service-connected GERD and pelvic adhesion status post appendectomy; separate evaluations of these two disabilities was prohibited by law because they are both evaluated under gastrointestinal system diagnostic codes.  This arose because, in a December 2006 rating decision denying an increased disability rating in excess of 10 percent for both the Veteran's service-connected GERD and right pelvic adhesion status post appendectomy, the RO changed the Diagnostic Code under which it evaluated the service-connected pelvic adhesion status post appendectomy.  Initially, when service connection for this disability was granted, the RO evaluated it as analogous to adhesions of the uterus under Diagnostic Code 7613 and evaluated it as 10 percent disabling.  In the December 2006 rating decision, the RO changed the Diagnostic Code used to evaluate this disability to 7329-7301.  Thus, it rated it as analogous peritoneum adhesions due to resection of the large intestine; however, it continued the 10 percent disability rating previously assigned.  In this same rating decision, service connection for GERD was established and a separate 10 percent disability rating was assigned for this disability.  However, pursuant to 38 C.F.R. § 4.114 , ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  Rather a single evaluation will be assigned under the Diagnostic Code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  Hence, the RO's finding in the February 2008 rating decision that it could not provide separate ratings for these two disabilities was correct as both are now evaluated using the diagnostic codes for gastrointestinal disabilities.

VA treatment records from December 2005 to June 2006 do not show any treatment for GERD or pelvic adhesions; they do note a past medical history of GERD and status post appendectomy.  Consequently, as this evidence does not demonstrate what symptoms the Veteran has relating to these two disabilities, it is not sufficient to establish the criteria for a 30 percent disability rating under either Diagnostic Code 7301 or 7346.

A July 2006 QTC examination report reflects that the Veteran reported having intermittent pelvic pain on the right side, especially when standing for long periods. She denied a history of urinary tract infections or urinary incontinence.  She refused having a pelvic examination done. The examiner noted that this condition caused subjective pain in the abdomen.  The examiner noted that the Veteran's GERD affects general body health by having heart burn, chest pain and regurgitating after meals.  It does not affect her body weight.  (The Veteran weighed 130 pounds.)  The Veteran's GERD had symptoms of subjective GI upset.  It did not cause significant anemia or malnutrition.  

A December 2007 QTC examination report reflects that the Veteran reported having abdominal pain located at the lower right side occurring frequently.  She described it as colic pain; however, there was no association with abdominal distension, constipation or diarrhea.  There was nausea and vomiting as often as three times per week usually brought on by eating. She treated the pain with Motrin. Physical examination revealed a scar at the right lower abdomen. The scar had tenderness, keloid formation of less than six square inches and hyperpigmentation. There was tenderness to palpation of the abdomen with thickening of subcutaneous tissue underneath the scar. The assessment was right pelvic adhesion status post appendectomy with subjective pain in the lower right abdominal region and objective tenderness in lower abdominal region.

At the December 2007 QTC examination, the Veteran reported that GERD condition affects her general body health and that her body weight went from 145 pounds to 128 pounds within the prior 12 months. (The Board notes that the clinical records reflect that the Veteran's weight had been fairly stable over the past two years (e.g. December 2005-129 pounds, January 2006-132 pounds, February 2006-131 pounds, March 2006-132.7 pounds, July 2006-130 pounds)

The Veteran reported undergoing treatment to correct her weight change, to include taking Aciphex. The treatment helped by stabilizing her weight. She reported symptoms of dysphagia, heartburn, epigastric pain, scapular pain, reflux, regurgitation of stomach contents, and nausea and vomiting. She denied arm pain, hematemesis and passing black tarry stools. The symptoms described occur intermittently, as often as 3 times a week, with each occurrence lasting 30 minutes. The number of attacks reported within the prior year were 150.  The current treatment consisted of Aciphex and avoiding spicy and fried foods.  Physical examination of the abdomen revealed tenderness to palpation.  The assessment was GERD because of subjective heartburn, abdominal pain and intolerance to certain food items and objective tenderness in the epigastric region.  There was no anemia or malnutrition noted.

The Board finds that the medical evidence prior to August 28, 2007 does not demonstrate that the criteria for a 30 percent disability rating for GERD under DC 7346 were met because the evidence fails to show that she had persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Dysphagia is defined as difficulty swallowing. Dorland's Illustrated Medical Dictionary (32nd ed. 2007).  

The July 2006 QTC examination report reflects that the Veteran reported that she had heart burn, chest pain and regurgitating after meals.  The report does not reflect that she had dysphagia.  The Board finds that if the Veteran had dysphagia, it would have been reasonable for it to be noted in the report.  As she did not have dysphagia, a 30 percent rating is not warranted; dysphagia is a required element for a 30 percent rating.  In addition, the Board notes that the evidence is against a finding that her symptoms were productive of considerable impairment of health.  While the examiner considered the Veteran's reported symptoms, the examiner also noted that the Veteran's disability caused no functional impairment.  Her general appearance and nutritional status were noted to be "well-developed" and "well nourished".  The Board also notes that the evidence does not reflect that the Veteran was hospitalized, sought emergency treatment, or missed substantial work due to her service-connected disability.  Finally, no examiner has opined that the Veteran had "considerable impairment" of health prior to August 2007 due to her service-connected disability.  Considerable is defined as large in extent or degree.  Impair is defined as to damage or make worse by or as if by diminishing in some material respect large in extent or degree. See Merriam-Webster's Collegiate Dictionary, Eleventh Edition (2003).  While her symptoms may have affected her general body, they have not been shown to have caused considerable impairment.  

The Board also finds that a 60 percent rating is not warranted because the evidence is against a finding that the Veteran had vomiting, material weight loss, hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health. 

With regard to pelvic adhesions, the 2006 QTC report reflects that there was no functional impairment, although, the Veteran reported pelvic pain.  The evidence does not support a finding that the Veteran had moderately severe adhesions with partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain; thus, the requirements are not met for a 30 percent evaluation under DC 7301. 

Based upon the evidence prior to August 28, 2007, the Board finds that the predominant gastrointestinal disability is the Veteran's GERD as this disability causes the most symptoms.  Her service-connected pelvic adhesion status post appendectomy merely resulted in some right lower abdominal pain with tenderness to palpation in that area compared to the significant symptoms of heartburn/reflux, pain, and regurgitation caused by her service-connected GERD.  The Board finds that the severity of the service-connected pelvic adhesions status post appendectomy was not such that would make her overall disability picture of such severity that the rating should be elevated to the next higher rating (i.e., her overall disability picture was not consistent with a 30 percent disability rating under either Diagnostic Code 7301 or 7346) because her symptoms from this disability were merely intermittent right lower abdominal pain for which she received no treatment and it caused no functional impairment.  In sum, there is no evidence earlier than December 2007 which warrants a rating in excess of 30 percent.  The Board is mindful that generally, the effective date of an increase "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C. § 5110(a); see also 38 C.F.R. § 3.400(o)(1) (providing that the effective date of an increase will be the date of receipt of claim, or the date entitlement arose, whichever is later); Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  (Claimants may also receive an earlier effective date if they experience an increase during the one-year period prior to filing a claim for an increase.  Gaston, 605 F.3d at 984; 38 U.S.C. § 5110(b)(2); see also 38 C.F.R. § 3.400(o)(2).  The Board is also mindful that entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition" (citing 38 U.S.C. § 5110(a)); Tatum v. Shinseki, 24 Vet.App. 139, 145 (2010) (holding that "it is the information in a medical opinion, and not the date the medical opinion was provided that is relevant when assigning an effective date").  
The record does not provide a date prior to August 28, 2007 on which it is ascertainable that an increase occurred.  In this regard, the Board notes that the December 2007 QTC report is the first evidence of dysphagia.  It does not note when dysphagia began.  Based upon the evidence in this case, the exact onset of the Veteran's current symptoms/level of disability cannot be determined with any certainty.  The earliest possible date that it can be factually ascertained that she could have possibly met the criteria for a 30 percent rating would be the December 15, 2007 QTC examination.  Thus, a date earlier than August 2007 is not warranted. 

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2013), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
 
Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extra-schedular disability rating would be warranted based upon a finding that the case presents (1) such an exceptional or unusual disability picture with (2) such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321(b)(1).

The Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's service-connected left wrist disability is manifested by signs and symptoms such as pain and limitation of motion.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  

The Veteran's service-connected GERD/adhesion disability is manifested by symptoms which are specifically noted in the rating criteria.  Moreover, the rating criteria is broad enough to allow for related symptoms, which are not specifically noted, to be considered on the basis of whether they cause severe impairment of health.  

There is nothing exceptional or unusual about the Veteran's disabilities, which would not be covered by the rating criteria.  Thus, the first prong of Thun has not been met.  In addition, the evidence does not reflect that her disabilities have caused marked interference with employment or frequent periods of hospitalization. Thus, referral for extraschedular consideration is not warranted. Thun v. Peake, 22 Vet. App. 111 (2008). 

Total rating for compensation purposes based on individual unemployability 

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki,  22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The Veteran's combined service-connected disabilities are evaluated as 100 percent disabling, effective from April 2013.  Nevertheless, the Board has considered whether the issue of TDIU based on the left wrist disability and/or GERD/adhesions has been raised by the record.  (See Bradley v. Peake, 22 Vet. App. 280(2008)).  The Board finds that it has not.  An October 2013 VA examination report reflects that the Veteran was working in clerical work, where she had been employed for four years, and was working on her Master's degree in Social Service.  Based on the forgoing, the Board finds that the issue of TDIU has not been reasonably raised by the record. 



ORDER

Entitlement to an increased rating for left wrist ganglion cyst, currently evaluated as 10 percent disabling is denied. 

Entitlement to an effective date earlier than August 28, 2007 for the award of a 30 percent disability rating for service-connected gastroesophageal reflux disease (GERD) and pelvic adhesion status post appendectomy is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


